Exhibit 10.2 SHAREHOLDERS’ AGREEMENT T HIS Shareholders’ Agreement , (this “ Agreement ”), dated as of January 25, 2015, is entered into by and among Lakes Entertainment, Inc., a Minnesota corporation (“ Parent ”), The Blake L. Sartini and Delise F. Sartini Family Trust (the “ Company Stockholder ”) and each of the shareholders of Parent listed on Schedule I to this Agreement (collectively, the “ Parent Shareholders ” and, together with the Company Stockholder, the “ Shareholders ”). WHEREAS, contemporaneously with the execution of this Agreement, Parent, LG Acquisition Corporation, a Nevada corporation and a wholly owned subsidiary of Parent (“ Merger Subsidiary ”), Sartini Gaming, Inc., a Nevada corporation (the “ Company ”) and the Company Stockholder, are entering into an Agreement and Plan of Merger, dated as of the date hereof (the “ Merger Agreement ”), providing, among other things, for the merger of Merger Subsidiary with and into the Company (the “ Merger ”); WHEREAS, as more fully described in the Merger Agreement, at the effective time of the Merger (the “ Effective Time ”), outstanding shares of the Company’s capital stock, including those held by the Company Stockholder, are being converted into the right to receive shares of common stock, $0.01 par value per share, of Parent (the “ Parent Common Stock ”), on the terms and conditions set forth in the Merger Agreement; WHEREAS, as a condition of and an inducement to the Parent’s and Merger Subsidiary’s willingness to enter into the Merger Agreement, Parent and Merger Subsidiary have required that the Company Stockholder enter into this Agreement; WHEREAS, as a condition of and an inducement to the Company’s and the Company Stockholder’s willingness to enter into the Merger Agreement, the Company and the Company Stockholder have required that Parent and the Parent Shareholders enter into this Agreement; and WHEREAS, Parent, the Company Stockholder and each Parent Shareholder desire, for their mutual benefit and protection, to enter into this Agreement to set forth their respective rights and obligations with respect to the affairs of Parent following the Merger. NOW, THEREFORE, in consideration of the premises and the mutual promises and covenants contained in this Agreement, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows: Section 1. Definitions . For the purposes of this Agreement, capitalized terms used and not otherwise defined herein shall have the respective meanings ascribed to them as set forth below, or if not set forth below, as set forth in the Merger Agreement: “ Additional Owned Shares ” means all shares of Parent Common Stock and any other equity securities of the Parent that are (i) beneficially owned by a Shareholder or any of its Affiliates and (ii) acquired after the Effective Time and prior to the termination of this Agreement. “ Affiliate ” has the meaning set forth in the Merger Agreement; provided , however , that Parent shall be deemed not to be an Affiliate of any Shareholder. “ beneficial ownership ” (and related terms such as “beneficially owned” or “beneficial owner”) has the meaning set forth in Rule 13d-3 under the Exchange Act. “ Board ” means the board of directors of Parent. “ Covered Shares ” means, with respect to a Shareholder, such Shareholder’s Owned Shares and Additional Owned Shares. “ Director Designee ” means, as of the Effective Time, the Initial Designees, and thereafter the individuals designated pursuant to and in accordance with Section 2(c). “ Independent ” means, when used to describe a person, that such person qualifies as an “independent director” (as such term is defined in NASDAQ Equity Rule 5605(a)(2)) with respect to Parent and meets the minimum requirements to serve on Parent’s audit committee and compensation committee under NASDAQ Marketplace Rules, in each case as amended from time to time. “ Initial Designees ” has the meaning set forth in Section 2(b). “Margining of Shares” means the pledge of Covered Shares as collateral for indebtedness but not the subsequent exercise of rights with respect to such collateral following a call of such indebtedness. “
